DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/31/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over BOCCOLERI et al. (US 2014/0268751) in view of Brendgord et al. (US 4,037,096) and further in view of Wu (US 2013/0088861).
Regarding claims 1 and 2, BOCCOLERI et al. discloses a lamp housing [26, see Figs. 1 and 6, Para. 0040] for an operating lamp [12, see Para. 0040] in which lamp housing [26] at least on illuminant [plurality of light emitting diodes (LEDs) 168, see Fig. 6, Para. 0054] can be installed, said lamp housing [26] comprising a housing body [rear cover 28, support plate 38, a rim 30, a bezel 32, see Figs. 1, 2, and 5, Para. 0045], a closure element [a bezel 32 and a circular face glass 34, see Figs. 1, 2, and 5] which closes the housing body [rear cover 28, see Fig. 3, Para. 0041], and a bearing device [14, see Fig. 1, Para. 0039] for fastening the lamp housing [26] to a supporting device [16, see Fig. 1, Para. 0039], characterized in that the lamp housing [26] has a support [arm connection member 24 and L-shaped connector 110, Fig. 4, Para. 0047] formed separately from the housing body [26] a force introduced via the closure element [a lower stationary portion 276, see Figs. 1, 2, 5, and 12, Para. 0068] and/or a weight force of the lamp housing [26] can be transferred to the bearing device [14, see Fig. 1, Para. 0039].
However, BOCCOLERI et al. fails to disclose or fairly suggest the support [arm connection member 24 and the L-shaped connector 110, Fig. 4, Para. 0047] is in the form of a cross-beam forming a closed frame structure, as recited in claim 1; the closure element is fastened to the support via a connection element.
Brendgord et al. teaches a support [120, see Fig. 4] in the form of is in the form of a cross-beam connected to closure element [114, see Fig. 4]; wherein the closure element [14, see Fig. 4] is fastened to the support [120] via a connection element [main housing core 110 supports the sub-assembly 112, see Fig. 4].
Wu teaches a light source assembly (30, see Figs. 1, 5a) comprises two supporting arms (31, 32, see Fig. 5a and 5b, Para. 0056) and a plurality of light source modules (33) mounted between two said supporting arms, the other end of each of the supporting arms (31, 32) is mounted on an end cover (34) for forming an integrated structure, a cross-beam (20, see Fig. 4a, Para. 0055, 0074, 0088) forming a closed frame structure.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BOCCOLERI et al. by replacing the L-shaped connector (110) with a cross-beam of Wu forming a closed frame structure in order to provide supporting arms is adjustable which could meet the needs of various power, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed device would perform equally well shaped as disclosed by BOCCOLERI et al..

Regarding claim 3, BOCCOLERI et al. further discloses characterized in that the lamp housing [26] includes a gripping device [a handle assembly 36, see Fig. 1, Para. 0040] and/or a covering device, wherein the gripping device [36] and/or the covering device can be fastened to the closure element [276, see Fig. 12, Para. 0068-0069] while covering the connection element [fasteners 290, see Fig. 12, Para. 0045].

Regarding claim 4, BOCCOLERI et al. further discloses characterized in that the housing body [rear cover 28, see Figs. 2 and 3, Para. 0041] has an upper part [support plate 38 and rear cover 28, see Fig. 5, Para. 0042, 0052] and a lower part [a circular face glass 34, see Figs. 1, 2, and 5] formed separately from the upper part [see Fig. 2] and being connected to the upper part [28], the lower part [34] being light-transparent at least in the region of an optical path produced by the illuminant [see Fig. 2].

Regarding claim 5, BOCCOLERI et al. further discloses characterized in that the closure element [a lower stationary portion 276, see Figs. 1, 2, 5, and 12, Para. 0068] fastens the lower part [34] to the upper part [28, see Fig. 2].

Regarding claim 6, BOCCOLERI et al. further discloses the lower part [34] is made from tempered glass.
However, BOCCOLERI et al. is silent with respect to the support [arm connection member 24 and L-shaped connector 110, Fig. 4, Para. 0047] is made from steel and/or the upper part [28 and support plate 38, see Fig. 2, Para. 0045] is made from polyurethane.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BOCCOLERI et al. by forming the support from steel to provide because steel is known for high tensile strength and low cost and steel is used in buildings, infrastructure, tools; and form the upper part from polyurethane.as it is produces a very tough elastic-type seal, it also seals and sticks well to masonry, wood and metals, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 7, BOCCOLERI et al. further discloses the closure element [a lower stationary portion 276, see Figs. 1, 2, 5, and 12, Para. 0068] is in the form of a holding ring [ring 64, see Figs. 3 and 25, Para. 0042] which is disposed centrally on the lamp housing [see Fig. 25, Para. 0071].

Regarding claim 8, BOCCOLERI et al. further discloses the closure element [a lower stationary portion 276, see Figs. 1, 2, 5, and 12, Para. 0068] includes an annular portion [see Para. 0071] which passes through a recess [see Fig. 3, Para. 0071] of the lower part [328, Fig. 11] and a flange portion [L-shaped cover 316, see Fig. 11, Para. 0071] radially outwardly projecting from the annular portion [see Fig. 11] which flange portion [L-shaped cover 316, see Fig. 11, Para. 0071] abuts on an outer face of the lower part [see Fig. 1].

Regarding claim 9, BOCCOLERI et al. further discloses for sealing an interior of the lamp housing [26], the lamp housing [26] includes a housing body seal [o-ring seal 158, see Fig. 2, Para. 0052] interposed between the upper part body [rear cover 28, see Figs. 1, 2, and 5, Para. 0045, 0052] and the lower part [34] and/or a closure seal [an L-shaped cover 316, see Fig. 11, Para. 0071] interposed between the lower part [34] and the closure element [276, see Fig. 11, Para. 0072].

Regarding claim 11, BOCCOLERI et al. further discloses the support [arm connection member 24 and L-shaped connector 110, Fig. 4, Para. 0047] forms a frame structure.

Regarding claim 12, the teachings of BOCCOLERI et al. have been discussed above.
However, BOCCOLERI et al. is silent with respect to the support [arm connection member 24 and L-shaped connector 110, Fig. 4, Para. 0047] and the housing body [rear cover 28, see Fig. 3, Para. 0041] are made from different materials, wherein the material of the support has a higher strength and/or rigidity than the material of the housing body.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BOCCOLERI et al. by forming the support from high tensile strength material that used in buildings, infrastructure, tools and the housing body from lighter material suitable for intended use, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 13, the teachings of BOCCOLERI et al. have been discussed above.
However, BOCCOLERI et al. is silent with respect to the support [arm connection member 24 and L-shaped connector 110, Fig. 4, Para. 0047] the closed frame structure is formed by longitudinal struts and cross struts.
Wu further teaches the cross-beam (20, see Fig. 4a, Para. 0055, 0074, 0088) forming a closed frame structure; wherein the closed frame structure is formed by longitudinal struts and cross struts (see Fig. 4a).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BOCCOLERI et al. by replacing the L-shaped connector (110) with a cross-beam of Wu forming a closed frame structure in order to provide strong supporting arms. One would have been motivated to make this combination to provide an improved support system.

Regarding claim 14, the teachings of BOCCOLERI et al. have been discussed above.
However, BOCCOLERI et al. is silent with respect to the support [arm connection member 24 and L-shaped connector 110, Fig. 4, Para. 0047] the closed frame structure extends inside the housing body from the supporting device to beyond a center of the lamp housing and/or beyond the closure element.
Wu further teaches the cross-beam (20, see Fig. 4a, Para. 0055, 0074, 0088) forming a closed frame structure; wherein extends inside the housing body from the supporting device to beyond a center of the lamp housing (see Figs. 3 and 4a).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify BOCCOLERI et al. by replacing the L-shaped connector (110) with a cross-beam of Wu forming a closed frame structure to extend inside the housing in order to provide strong supporting arms. One would have been motivated to make this combination to provide an improved support system.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because a new basis of rejection is being applied in response to the applicant's amendment to the claims. 


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest a closed frame structure comprises an inner strut forming, together with a part of the frame structure, an inner closed frame structure surrounding the closure element and as specifically called for the claimed combinations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875